United States Court of Appeals
                                                                          Fifth Circuit
                                                                        F I L E D
                     UNITED STATES COURT OF APPEALS
                              FIFTH CIRCUIT                             October 28, 2004

                                                                     Charles R. Fulbruge III
                                                                             Clerk
                                  No. 04-10103
                                Summary Calendar


                          UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                     versus

                                 JUAN RAMIREZ,
                                                       Defendant-Appellant.


            Appeal from the United States District Court
                 for the Northern District of Texas
                           (3:03-CR-91-1-M)


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

     Juan Ramirez pleaded guilty to conspiracy to possess with

intent to distribute a controlled substance.                He was sentenced,

inter alia, to a 360-month term of imprisonment.             He raises several

issues on appeal.

     Ramirez claims the district court erred in adjusting his

offense level upward because of his aggravating role in the offense

and in determining the quantity of drugs attributable to him.

Under the terms of his plea agreement, Ramirez waived the right to

raise    these   issues    on   appeal.   See,     e.g.,    United    States     v.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Portillo, 18 F.3d 290, 292-93 (5th Cir. 1994).     Ramirez has not

shown that the district court abused its discretion in refusing to

permit Ramirez to withdraw his guilty plea.      See, e.g., United

States v. Carr, 740 F.2d 339, 344 (5th Cir. 1984); see also, FED.

R. CRIM. P. 11(d).

     Ramirez contends that the district court abused its discretion

by initially refusing to grant his request for substitution of

counsel. E.g., United States v. Young, 482 F.2d 993, 995 (5th Cir.

1973).   “Although an indigent criminal defendant has a right to be

represented by counsel, he does not have a right to be represented

by a particular lawyer, or to demand a different appointed lawyer

except for good cause.”   Id. at 995.   Ramirez has not shown that

the magistrate judge abused his discretion in denying the motion

for substitution of counsel for lack of good cause.

     Next, Ramirez contests the district court’s determination that

he lacked standing to challenge the warrantless search of the

vehicle where the contraband was found.    “We review de novo the

legal question of whether a defendant has standing to challenge an

allegedly illegal search as violative of the Fourth Amendment.”

E.g., United States v. Riazco, 91 F.3d 752, 754 (5th Cir.), cert.

denied, 519 U.S. 1000 (1996)    Ramirez did not have a possessory

interest in the vehicle, nor was he even in it when it was stopped.

Therefore, the district court did not err in concluding that

Ramirez did not have a legitimate expectation of privacy in the

                                 2
vehicle.    See Rakas v. Illinois, 439 U.S. 128, 149 (1978); Riazco,
91 F.3d at 754.      Because Ramirez lacked standing, we do not reach

the question whether the search was illegal.

     Ramirez      contends    that   his    attorney   rendered   ineffective

assistance by failing to obtain adequate responses to all of the

defense’s     discovery      requests   prior     to   the   hearing   on   the

suppression motion.        An ineffective assistance claim requires a

defendant show both that his attorney’s performance did not meet an

objective standard of reasonableness and that he was prejudiced by

the deficient performance. Strickland v. Washington, 466 U.S. 668,

687 (1984).       Because he lacked standing to challenge the seizure,

Ramirez     has    not   shown   that      his   counsel’s   performance    was

objectively unreasonable; in the alternative, he has not shown that

more complete discovery responses would have changed the result of

the proceeding.

     Ramirez contends his sentence was illegal, in the light of

Blakely v. Washington, ___ U.S. ___, 124 S. Ct. 2531 (2004).                This

issue is foreclosed by United States v. Pineiro, 377 F.3d 464,

465–66    (5th Cir. 2004), petition for cert. filed (14 July 2004).

                                                                  AFFIRMED




                                        3